Citation Nr: 0802257	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical 
radiculopathy.

2.  Entitlement to service connection for a shoulder and arm 
disability.

3.  Entitlement to service connection for depression, 
including as secondary to asbestosis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including as secondary to asbestosis.

5.  Entitlement to a total disability rating based on 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty June 1965 to June 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

A claim for entitlement to service connection for asbestosis 
was denied by the Board in May 2006.  Accordingly, this claim 
is no longer in appellate status before the Board.

The issue of entitlement to service connection for a shoulder 
and arm disability is before the Board because the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"), in a November 2005 Order, vacated the Board's 
April 2003 decision that denied this claim.

The issue of whether new and material evidence to reopen the 
claim for service connection for cervical radiculopathy is 
before the Board because the Court, in a November 2005 Order, 
found that the Board had failed to address a cervical 
radiculopathy claim that the RO had implicitly reopened.

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) and depression, and 
entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU), 
were remanded by the Board in May 2006 so that the RO could 
issue a statement of the case (SOC) with respect to these 
claims.  See  Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued an SOC and the veteran submitted a substantive 
appeal.  Accordingly, the COPD, depression, and TDIU claims 
are now properly before the Board.


FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied the 
veteran's claim for service connection for cervical 
radiculopathy.

2.  Evidence received since the October 1997 Board decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for cervical radiculopathy.

3.  The veteran's cervical radiculopathy is unrelated to his 
military service.

4.  A disability of the shoulders and arms is due to the 
veteran's cervical spine disability and is unrelated to the 
veteran's military service.

5.  The veteran did not develop depression during service or 
for many years after discharge from service and his current 
depression has not been related to his period or service or 
to a service-connected disability.

6.  The veteran did not develop COPD during service or for 
many years after discharge from service and his current COPD 
has not been related to his period or service or to a 
service-connected disability.

7.  Service connection has not been established for any 
disability.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for cervical radiculopathy has been 
presented and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

2.  Cervical radiculopathy was not incurred as a result of 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  A shoulder and arm disability was not incurred as a 
result of service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The veteran's depression was not incurred as a result of 
active service, nor may it be presumed to have been so 
incurred, and it is not proximately due to, or the result of, 
service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310 (2007).

5.  The veteran's COPD was not incurred as a result of active 
service, nor may it be presumed to have been so incurred, and 
it is not proximately due to, or the result of, service-
connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

6.  The criteria for a total rating based on unemployability 
due to service-connected disability have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Radiculopathy, Claim to Reopen:

A decision of the Board denying service connection is final, 
and it cannot be modified unless evidence presented in 
support of the claim is both "new and material" and warrants 
a reopening and reviewing of the former disposition of the 
claim.  38 U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 
Vet. App, 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An October 1997 Board decision denied the veteran's claim for 
service connection for cervical radiculopathy based on the 
lack of evidence that a motor vehicle accident (MVA) in 
service resulted in a cervical injury and on the lack of 
medical evidence of a nexus between a current cervical 
disability and the veteran's service.  

The newly submitted evidence includes a December 2006 opinion 
of a private chiropractor.  The chiropractor opined that the 
veteran's current cervical radiculopathy was caused by an in 
service motor vehicle accident.  Since this newly submitted 
evidence provides an element in support of the veteran's 
claim which was not of record prior to the October 1997 Board 
decision, it is material to the veteran's claim.  Since new 
and material evidence has been received, the veteran's claim 
for entitlement to service connection for cervical 
radiculopathy is reopened.  

De Novo Review of Cervical Radiculopathy Claim:

Service records show that on May 19, 1967, the veteran was 
involved in an automobile accident.  The car he was driving 
collided with another automobile.  The record indicates that 
the veteran's vehicle was hit broadside by the other vehicle.  
The veteran was treated at a hospital for "multiple 
contusion" and was returned to duty on May 22, 1967.

The veteran testified in February 1997 that he was rendered 
unconscious by the 1967 automobile accident and was 
hospitalized for four or five days.  He testified that he 
injured his neck in the accident.  He denied any post-service 
medical treatment for an orthopedic disorder until October 
1990 when he underwent surgery for a cervical spine disorder.

The Board notes that there are two VA medical opinions 
against the veteran's cervical spine claim.  The veteran 
underwent a VA orthopedic examination in April 2000.  He told 
the examiner that he injured both of his shoulders and his 
neck in a May 1967 motor vehicle accident.  The veteran could 
not recall the details of the accident or the mechanism of 
the injuries. He denied further treatment after his discharge 
from the in-service hospitalization.  The physician noted 
that he had reviewed the veteran's claims folder and Army 
medical records.  He noted that he could find no indication 
in the records that the veteran had ever been involved in a 
MVA, except on a DA Form 8-275-2, dated May 26, 1967, which 
listed the veteran as having "multiple contusions."  He 
noted that there was no mention of any injury involving the 
veteran's shoulders or cervical spine.  He further noted that 
on the veteran's discharge physical examination report dated 
June 11, 1968, there was no evidence that the veteran was 
suffering from any musculoskeletal symptoms or that any 
musculoskeletal findings were found on physical examination.  
It contained a statement indicating that there had been no 
change in physical status since the last annual examination.  
The examiner opined that the veteran's present symptoms of 
the shoulders were due to the residuals of the veteran's 
cervical diskectomy performed in 1990.  It was his opinion 
that there was no connection between the veteran's alleged 
MVA during service and his present symptoms or the symptoms 
that resulted in his having surgery in October 1990.  He 
further opined that it was highly unlikely that the MVA would 
cause symptoms 23 years later that would result in surgery.

On VA examination in February 2000, a VA physician noted that 
the veteran had had a motor vehicle injury in 1966 for which 
he was evaluated for multiple contusions in the cervical area 
and ultimately spondylosis with degenerative disc disease 
requiring laminectomy in 1990.  However, the physician noted 
that he had not received the veteran's claims file in time 
for review prior to the examination.  In a May 2000 addendum, 
the VA physician stated that he had now reviewed the 
veteran's claims file.  He noted that there was nothing in 
service suggesting any significant cervical spine problems.  
He stated that except for contusions about the neck at the 
time of the evaluation, there was no other record.  The VA 
physician stated that he concurred with the April 2000 VA 
examiner's opinion that the veteran's cervical disc 
disability in 1990 was unrelated to the in-service MVA.  He 
said that the only mitigating circumstance might be that the 
cervical difficulty was quite well localized to the C6-7 
area, not a generalized problem involving the spine that one 
would assume would be present from a wear and tear situation.  
He finally stated that the veteran's cervical problem was 
probably not something that could be related directly to his 
MVA in 1967 in view of the duration of the time between that 
particular episode and the onset of symptoms.

The evidence which supports the veteran claim includes 
letters from a physician, Dr. S., whose specialty, according 
to her, is pulmonology.  She described her expertise in a 
letter dated in June 2001 as ". . . an expert medical advisor 
to the court, under the worker's compensation law in the 
state of Florida."  She reported that she would defer to a 
neurologist concerning any neurological symptoms.  She stated 
that she disagreed with the conclusions of physicians who had 
seen the veteran recently who had offered opinions contrary 
to hers.  In her June 2001 letter she opined that the 
veteran's cervical disability was related to the automobile 
accident.  She testified before the undersigned Veterans Law 
Judge in January 2001 that the veteran had disability 
associated with a neck disorder with pronounced and 
persistent symptoms of neuropathy.  The doctor stated that 
the veteran's symptoms were associated with a cervical spine 
disorder that affects the nerves of his upper extremities.  

The veteran was examined by a private chiropractor in 
December 2006.  The chiropractor diagnosed the veteran as 
having bilateral cervical radiculopathy, C5 anteriolisthesis 
secondary to motor vehicle accident, and advanced 
degenerative arthritis secondary to cervical trauma.  The 
chiropractor opined that the veteran's cervical 
symptomatology was without question resultant from the MVA he 
sustained in 1967.  He noted that the veteran suffered 
consistently, from 1967 until present, from debilitating neck 
pain and arm numbness and weakness.  The examiner noted that 
the veteran could not afford treatment after the military and 
before 1990 and therefore had not received medical care for 
the cervical condition.  The chiropractor stated that he 
agreed with Dr. S.'s comments as to the fact that the 
veteran's current cervical disability was due to his in-
service motor vehicle accident.  He stated that the fact that 
the veteran's cervical anteriolisthesis was specific and 
localized proved the fact that it was due to a specific 
trauma rather than to generalized osteoarthritis.  He noted 
that general age-related arthritis would not create an 
anteriolisthesis of 5mm nor such a specific local reaction of 
degenerative arthritis as visualized on his current X-rays.

In this case there are two medical opinions in favor of the 
veteran's claim that he has current cervical disability due 
to a MVA during service, and there are two medical opinions 
against his claim.  The Board finds that the medical opinions 
against the veteran's claim are more probative.  The Board 
does not find the June 2001 opinion of Dr. S. to be as 
probative as the other opinions as she has specifically 
indicated that her specialty is pulmonology, not orthopedics, 
and she did not provide supporting reasons and bases for her 
opinion that the veteran has current cervical disability due 
to service.  The Board does not find the December 2006 
chiropractor opinion to be of great probative value either.  
The Board notes that the chiropractor made several statements 
which are not supported by the record.  The contemporary 
records do not reveal that the veteran injured his cervical 
spine during service and do not indicate that the veteran had 
consistent cervical problems from 1967 to present.  The 
chiropractor stated that the veteran was not shown to have 
treatment from discharge to 1990 because he could not afford 
medical treatment.  However, a review of the record reveals 
that the veteran received frequent medical treatment from 
September 1980 onward.  This contradicts the chiropractor's 
statement that the veteran could not afford medical care.  In 
fact a private medical examination in September 1981 contains 
a detailed medical history of the veteran who indicated that 
he had polio in 1952, appendicitis in 1955, and chemical 
burns in 1972.  Yet the veteran made no report of injuring 
his neck in service or of any current neck problems.  
Furthermore, the October 1990 admission report for the 
veteran's cervical spine surgery notes that the veteran had 
only started having symptoms, which consisted of right 
shoulder and arm pain, without very much neck pain, 
approximately six weeks previously.  At the time the veteran 
was admitted for cervical surgery in October 1990, he gave a 
medical history that did not include any mention of previous 
neck trauma.


The Board notes that the May 2000 VA physician statement is 
incorrect in stating that the veteran's service records show 
that he experienced a contusion to the neck in service.  The 
service records state "multiple contusion," but do not 
indicate that any of the contusions were to the neck.  
Regardless, even with that mistaken assumption, this examiner 
was of the opinion that the veteran's current cervical 
disability was unrelated to service.

The Board finds the April 2000 VA orthopedic examination 
report and opinion to be the most probative.  The VA 
physician provided an accurate review of the medical history.  
Based on the failure of the service medical records, the 
discharge examination report, and the immediate post service 
medical records to show any trauma or disability of the 
cervical spine, this examiner opined that it was highly 
unlikely that the MVA would cause symptoms 23 years later 
that would result in surgery.  Since the April 2000 VA 
opinion is based on the most accurate review of the veteran's 
medical history the Board finds this opinion to have the most 
probative value.  Considering this along with the fact that 
the veteran first complained of a disability involving the 
cervical spine in 1990, at which time he failed to mention 
any previous trauma to the neck, and at which time he only 
indicated a six week history of symptoms, the Board finds 
that the preponderance of the evidence is against his claim 
and that service connection for cervical radiculopathy is not 
warranted.

Shoulder and Arm Claim:

The veteran asserted at the February 1997 hearing that his 
shoulder or arm disabilities were a result of the neck injury 
he experienced in the MVA accident in 1967. 

In a letter dated in December 1994, a neurologist reported 
that the veteran developed right arm pain after a cervical 
laminectomy in 1990.  The veteran reported that he could not 
pick anything up with his right arm and complained of 
constant pain in his neck, right shoulder and right arm, 
mostly in the neck and shoulder.  The neurologist did not 
report a diagnosis of a shoulder or arm disorder.  The 
physician reported neurological findings but did not 
attribute such findings to any in-service injury.  No 
disorders of the shoulders or arms were noted.

The veteran submitted a February 1996 statement from a Dr. R.  
Dr. R. stated that the veteran had a disability of the arms 
and shoulders due to an automobile accident in Fort Rucker, 
Alabama in 1966.  Dr. R. provided no reasons and bases for 
his opinion.

At the April 2000 VA orthopedic examination the veteran 
stated that he injured both of his shoulders and his neck in 
a May 1967 motor vehicle accident.  As noted above, the 
examiner opined that there was no connection between the 
motor vehicle accident and the veteran's present symptoms.  
The examiner stated that it was "highly unlikely" that the 
in-service automobile accident caused symptoms that required 
surgery 23 years later.

At the January 2001 hearing, Dr. S. stated that the veteran 
had disability associated with a neck disorder with 
pronounced and persistent symptoms of neuropathy. The doctor 
acknowledged that the veteran's right shoulder is "fine." She 
opined that the veteran's symptoms were associated with a 
cervical spine disorder that affects the nerves of his upper 
extremities.

As noted above, Dr. R. did not provide any reasons and bases 
to his opinion as to why he thought the veteran had a 
shoulder and arm disability as a result of a MVA during 
service, and he did not indicate that he had reviewed the 
veteran's medical records.  Consequently, the Board does not 
find Dr. R.'s opinion to be probative.  In this case, the 
greater weight of the medical evidence, both private and VA, 
indicates that the veteran's shoulder and arm complaints are 
due to the veteran's cervical spine disability.  Since the 
Board has found that service connection is not warranted for 
the veteran's cervical spine disability, service connection 
for any residual symptoms, including those to his shoulders 
and arms, is not warranted.  Since the preponderance of the 
evidence is against the veteran's claim, service connection 
for a shoulder and arm disability must be denied.

For the foregoing reasons and bases, the Board finds that the 
veteran does not have a shoulder or arm disability that is 
related to a disease or injury he incurred in service.  
Therefore, the Board concludes that the veteran is not 
entitled to service connection for shoulder and arm disorders 
claimed as residuals of a motor vehicle accident.

Service Connection for Depression

The veteran maintains that he is entitled to service 
connection for depression, including as secondary to his 
asbestosis disability.  The veteran provided no testimony 
regarding his claimed depression at the February 1997 or the 
January 2001 hearings.  

The veteran's service medical records, discharge examination 
report, and post service medical records prior to September 
1981 are silent to any complaints or findings of depression.  

A September 1981 physical examination by Dr. E. included a 
diagnosis of mild depression.  

Records from the veteran's physician, Dr. S., reveal numerous 
diagnoses of depression.  

In a March 1995 letter, a private psychologist, Dr. L., 
stated that the veteran had depression and it was noted that 
the veteran's stresses were physical disability from 
asbestosis, severe financial strain, and worries about the 
health of his acutely ill brother and chronically ill mother.

An April 1995 private psychological examination report, from 
a Dr. P., provides a diagnosis of dysthymia.  At the 
psychological examination the veteran attributed his 
depression to his chronic health problems as well as to his 
brother's and mother's health problems.  

In August 1995 and February 1996 statements, a physician, Dr. 
R., opined that the veteran had depression due to asbestosis.  

While it is clear that the veteran has experienced depression 
since September 1981, this disability has been related to the 
veteran's physical disabilities, including asbestosis.  
However, service connection is not in effect for asbestosis 
or for any of the veteran's other disabilities.  
Consequently, the veteran is not entitled to service 
connection for depression on a secondary basis.  38 C.F.R. 
§ 3.310.  The Board has also considered whether the veteran 
is entitled to service connection on a direct basis.  
However, the record fails to show that the veteran had any 
record of depression during service or for many years after 
discharge from service.  Furthermore none of the medical 
evidence relates the veteran's current depression to any 
incidence of service.  While the veteran himself continues to 
assert that he has depression as a result of his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Since the preponderance of the evidence is against the 
veteran's claim, service connection for depression, including 
as secondary to asbestosis, is not warranted.

Service Connection for COPD

The veteran maintains that he is entitled to service 
connection for COPD as secondary to asbestosis.  The record 
clearly shows that since September 1990 the veteran has had 
many diagnoses of asbestosis.  There are several medical 
opinions from private physicians attributing the veteran's 
asbestosis to his military service.  However, in May 2006 the 
Board denied the veteran's claim for service connection for 
asbestosis.  Since service connection is not in effect for 
asbestosis, the veteran is not entitled to service connection 
for COPD as secondary to asbestosis.  38 C.F.R. § 3.310.  

The Board further notes that the veteran was not shown to 
have obstructive pulmonary disease during service, or for 
many years after discharge from service.  The obstructive 
component of the veteran's lung disease has been attributed 
to cigarette smoking.  See June 2005 VA examination report.  
In an August 2005 letter, Dr. S. indicated that the veteran 
began smoking during service and seemed to indicate that this 
should prove that the veteran's lung disease is related to 
service.  However, the veteran's claim for service connection 
for COPD was received in October 2004, and for claims 
received by VA after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300(a) 
(2007).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for COPD, including as 
secondary to asbestosis.

TDIU

A TDIU rating may be assigned when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  When a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  In determining whether the veteran is 
entitled to a TDIU rating, neither non-service-connected 
disabilities or advancing age may be considered.  38 C.F.R. § 
4.19.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The veteran has no service-connected 
disabilities.  A TDIU rating requires that a veteran be 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  Therefore, 
entitlement to TDIU cannot be established in this case and 
the veteran's claim is denied.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Since the previously final claim of entitlement to service 
connection for cervical radiculopathy has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In letters dated in May 2001, July 2005 and July 2006, the RO 
sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claims, who was responsible for obtaining 
relevant evidence, where to send the evidence, and what he 
should do if he had questions or needed assistance.  He was, 
in essence, told to submit all pertinent evidence he had in 
his possession pertaining to the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2006 letter 
informed the veteran of the type of evidence necessary to 
establish disability ratings and effective dates in 
compliance with Dingess, supra.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, and SSA records.  The veteran has submitted private 
medical records and private medical opinions in support of 
his claims.  He provided testimony in support of his claims 
before a Hearing Officer and before the undersigned Veterans 
Law Judge.  The RO has attempted to obtain all medical 
evidence identified by the veteran.  In a June 2007 
supplemental statement of the case, the RO informed the 
veteran that VA was unable to obtain any records from Flowers 
Hospital or from Lyster Army Hospital.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  Neither the 
veteran nor his representative has indicated that there are 
any additional obtainable pertinent records to support the 
veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for cervical 
radiculopathy is reopened.

Service connection for cervical radiculopathy is denied.

Service connection for a shoulder and arm disability is 
denied.

Service connection for depression, including as secondary to 
asbestosis, is denied.

Service connection for chronic obstructive pulmonary disease, 
including as secondary to asbestosis, is denied.

The claim for a total disability rating based on 
unemployability due to service connected disability is 
denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


